TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00686-CV


In re Derrick W. McDonald




ORIGINAL PROCEEDING FROM BELL COUNTY


M E M O R A N D U M   O P I N I O N

		McDonald has filed an "Original Petition for Writ of Habeas Corpus."  We do not
have jurisdiction to consider McDonald's petition.  See Tex. Code Crim. Proc. Ann. art. 11.05;
Watson v. State, 96 S.W.3d 497, 500 (Tex. App.--Amarillo 2002, pet. ref'd) ("Under [article 11.05],
the Court of Criminal Appeals, the District Courts, and the County Courts have the power to issue
a writ of habeas corpus, but the courts of appeals are not designated as having jurisdiction to
entertain or issue writs of habeas corpus.").  To the extent McDonald may be challenging the
trial court's refusal to issue a writ of a habeas corpus, McDonald presents nothing for review.  See
Ex parte Miller, 931 S.W.2d 724, 725-26 (Tex. App.--Austin 1996, no pet.).  The petition is
dismissed for want of jurisdiction. (1)



						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   December 17, 2008

1.   McDonald has also filed a "Motion for Temporary Relief" requesting that this Court stay
"any underlying proceedings" in the district court.  We overrule that motion.